 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     ANDREW WONG
 3   Assistant Federal Public Defender
     Nevada State Bar No. 14133
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Andrew_Wong@fd.org

 7   Attorney for Juan Armando Macias-Cazares

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-061-APG-DJA

12                  Plaintiff,                           STIPULATION TO ADVANCE
                                                         SENTENCING HEARING DATE
13          v.

14   JUAN ARMANDO MACIAS-CAZARES,

15                  Defendant.

16
17
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18
     Trutanich, United States Attorney, and Jared Grimmer, Assistant United States Attorney,
19
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20
21   and Andrew Wong, Assistant Federal Public Defender, counsel for Juan Armando Macias-

22   Cazares, request this court to advance his sentence hearing date currently scheduled for April
23
     28, 2020, at the hour of 10:00 a.m.; be advanced as soon as possible, or to a date and time
24
     convenient to this Court.
25
            The Stipulation is entered into for the following reasons:
26
 1          1.      In anticipation of sentencing, Mr. Macias-Casarez’s elderly siblings as well as
 2   other family members, all of whom reside in Mexico, applied for visas to enter the United
 3
     States. His family members hoped to be present and support Mr. Macias-Casarez at his
 4
     sentencing.
 5
 6          2.      Mr. Macias-Casarez requested that his sentencing be continued in order to allow

 7   his family time to obtain their visas and travel to Las Vegas.
 8          3.      Given the current COVID-19 pandemic, travel from Mexico to the United States
 9
     has become extremely difficult. It is unknown when his family members will be able to enter
10
     the United States.
11
12          4.      The parties therefore request therefore respectfully requests his sentence hearing

13   date be advanced as soon as possible.

14
15          DATED: March 27, 2020.

16
17    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
18
      By_/s/ Andrew Wong_________________             By_/s/ Jared Grimmer__________________
19    ANDREW WONG                                     JARED GRIMMER
      Assistant Federal Public Defender               Assistant United States Attorney
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:19-cr-061-APG-DJA
 4
                   Plaintiff,                         ORDER
 5
            v.
 6
     JUAN ARMANDO MACIAS-CAZARES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentence hearing currently scheduled

11   for Tuesday, April 28, 2020 at 10:00 a.m., be vacated and advanced to April 8, 2020 at the

12   hour of 1:00 p.m. in Courtroom 6C.

13          DATED this 30th day of March, 2020.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                  3
